UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-6803


COREY E. JOHNSON,

                Petitioner – Appellant,

          v.

LORETTA K. KELLY, Warden, Sussex I State Prison,

                Respondent – Appellee,

          and

UNITED STATES OF AMERICA,

                Respondent.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    M. Hannah Lauck, District
Judge; James R. Spencer, Senior District Judge. (3:07-cv-00731-
JRS)


Submitted:   August 6, 2015                 Decided:   August 14, 2015


Before GREGORY and THACKER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Corey E. Johnson, Appellant Pro Se. Leah A. Darron, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Corey      E.   Johnson    seeks       to    appeal    the    district        court’s

orders denying his most recent Fed. R. Civ. P. 60(b) motion for

reconsideration of the district court’s order denying relief on

his     28        U.S.C.      § 2254      (2012)          petition,         and      denying

reconsideration.            The orders are not appealable unless a circuit

justice      or   judge     issues   a   certificate         of   appealability.           28

U.S.C. § 2253(c)(1)(A) (2012); Reid v. Angelone, 369 F.3d 363,

369 (4th Cir. 2004).              A certificate of appealability will not

issue     absent       “a    substantial       showing       of     the     denial    of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating         that   reasonable       jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El    v.   Cockrell,       537    U.S.    322,     336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Johnson has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability, deny leave to proceed in

                                              3
forma pauperis, and dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  4